 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoore-McCormackLines,Incorporated'andProfessional,Office&IndustrialUnion affiliatedwithDistrictNo. 1 - Pacific Coast District,MarineEngineersBeneficialAssociation,AFL-CIO,Petitioner.'Case 2-RC-15160March 4, 1970DECISION AND DIRECTION OFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before Bertram T. Kupsinel,Hearing Officer. Following the hearing and pursuantto Section 102.67 of the National Labor RelationsBoardRules andRegulationsand Statements ofProcedure, Series 8, as amended, and by direction oftheRegional Director for Region 2, this case wastransferred to the National Labor Relations Boardfor decision. Briefs have been timely filed by thePetitioner;InternationalLongshoremen'sAssociation,AFL-CIO, Intervenor;3 and by theEmployer.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon theentirerecord in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaningof the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer withinthe meaningof Section 9(c)(1) andSection 2(6) and (7) of the Act, for the reasonsdescribed below.The Petitioneris seeking an electionin a unit ofallemployees of the Employer who perform anyoffice or clerical functions at various locations wherethe Employer employs these categories of employeesThe name of the Employer appears as amended at the hearingThe name of the Petitioner appears as amended at the hearing'International Longshoremen'sAssociation,AFL-CIO,was permitted tointervene,without objection,at the hearing, based on its claim that itscontractwith theNew York ShippingAssociation covered certainemployees in the unit soughtby thePetitionerLocal 153, Office &ProfessionalEmployees InternationalUnion,AFL-CIO,was alsopermitted to intervene at the hearing,on the basis of a showing of interestLocal1814, International Longshoremen'sAssociation,AFL-CIO, whichwas permitted to intervene at the hearing, based on a showing of interest,was subsequently permitted to withdraw by the Regional Directorin itsoperations in the New York City metropolitanarea. The record shows that locations at which suchemployees are presently employed are 2 Broadwayand 69 West 14th Street, Manhattan, and 23rdStreet Pier, Brooklyn, in New York City; and Pier70-72, Port Elizabeth, Newark, New Jersey.The International Longshoremen's Association,AFL-CIO, contends that its collective-bargainingagreementswiththeNewYorkShippingAssociation, of which the Employer is a member,covering checkers and clerks "in the Port of GreaterNew York and vicinity," constitute a bar to anelection in this proceeding. The Employer disagrees.Although the contracts on which ILA relies do notspecifically refer to employees requested herein, andILA concedes that these employees were nevercovered by its agreements before 1969, ILA assertsthat it was the intention of the parties to expand thescope of the contracts, as a part of its 1969 strikesettlement agreement with the New York ShippingAssociation, to encompass certain employees of theEmployerwhoperformcheckingorclericalfunctionsrelatingto containerized cargo or ships'stores, although it has not had time since the 1969strike settlement agreement to represent them. Thecrucialquestionpresented thus appears to bewhether,asassertedby ILA, its 1969 strikesettlement agreement clearly expanded its contractcoverage to include any of the Employer's clericals.We find that it did not, for the following reasons:The preamble to the 1969 ILA Checkers'Agreement with the Association, on which ILArelies, covers,inter alia,employees of "ContractingStevedores and Checking and Clerking Contractors"who do "work pertaining to the tallying andchecking of all deepwater cargo, including mail andbaggage, in the Port of Greater New York andvicinity." This contract provides that: 'Checkers (or Clerks) shall have the work ofpreparing data from which truck loading billingsaremade but such work must be performed inconnection with such an employee's other duties.The employer-members of the Associationagree that they will not directly perform workdone on a pier or terminal or contract out suchwork which historically and regularly has beenand currently is performed by employees coveredby ILA craft agreements unless such work onsuch pier or terminal is performed by employeescovered by ILA agreements.The preamble to the Clerking Agreement enteredinto by the same parties at the same time coversemployees of the above employers and deepwatersteamship companies in the same geographical areaemployed as "cargo receiving and delivery clerksand timekeepers and their immediate assistants."Thisagreementalsocontainsprovisionsthatemployees covered thereby shall have the work of181NLRB No 76 MOORE-MCCORMACK LINES511preparing data from which truck loading billings aremade,butsuchworkmustbeperformed inconnection with (covered employees') other duties,and provisions similar to those of the Checkers'Agreement with respect to the employer-members'agreement not to perform or contract out coveredwork.Both agreements have continued in effectwithout changeAs indicated above, it is concededthat these contracts did not cover any of theEmployer's clerical employees requested herein.Under the terms of the 1969 agreement settlingthe ILA strike in the Port of Greater New York,there is the following reference to an "addition" tothe Checkers' and Clerks' Agreements:The preamble shall be amended by addingthereto the following: Clerks (or checkers) shallhave the work of checking and making record ofcontainersreceivedordeliveredatpiersorterminals in the Port of Greater New York.ILA also relies on the "Rules on Containers" alsoagreed to in 1969 which provide:(c)Each employer-member shall keep records ofeach container supplied to a consolidator or othernon-owner of cargo, located within the agreedgeographical area, and such shall be available tothe committee provided in (g) below. With respectto all containers received at or delivered from thewaterfront facility, (pier or dock) a record of thesame shall be made by ILA Checkers or Clerks.However, the introduction to theRulesonContainers states:The following provisions are intended toprotectand preserve[underlinesupplied]theworkjurisdiction of longshoremen and all other ILAcrafts at deepsea piers and terminals. To assurecompliancewiththecollectivebargainingprovisions the following rules and regulationsshall be applied.The record shows that the work referred to inthese provisions has always been performed by ILAmemberswhoareemployedbystevedoringcompanies on the docks, including docks of theEmployer, and that similar work performed by theEmployer'sownemployeeshasneverbeenconsideredtobeILAwork.Moreover, thetestimonyof the chief ILA and Associationnegotiators in the 1969 Port of New York sessionsisuncontradictedthatthestrikesettlementagreement was intended only to preserve, and not toexpand,ILAjurisdiction,underthecollective-bargaining agreementsUnderallthecircumstances,we find theILA-Association contracts and agreements do notclearly apply to employees of the Employer whoperform checking or clerical functions relating tocontainerized cargo or ships' stores.4 The Board hasconsistently held that "to serve as a bar, a contractmust clearly by its terms encompass the employeessought."We see no reason to depart from thispolicy in this case.We, therefore, find that theILA's contractswith the New York ShippingAssociation are not a bar to the election R. C ACommunications, Inc ,154 NLRB 34, 37.4.There is no dispute as to the scope of therequested unit, and we find that the requested unitofallof the Employer's office and clericalemployees at its offices at 2 Broadway, 69 West14thStreet,Manhattan, and 23rd Street Pier,Brooklyn,New York City, and Pier 70-72 PortElizabeth,Newark, New Jersey, excluding all otheremployees, confidential and managerial employees,guards, professional employees and supervisors, asdefined in the Act, constitutes an appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.'The unit placement of the following categories ofemployees is in dispute:6Managerial employees:The Petitioner argues, asdid Local 153 at the hearing, thatEdward Hoffman,who has the title of passenger vessel coordinator,andisengagedincorrespondenceanddocumentation at 69 West 14th Street, should beincluded in the unit. The Employer argues to thecontrary,principallyon the ground that he ismanagerialbecausehepledges the Employer'scredit, and also that he is a supervisor because hedirects company agents abroad. The ILA takes noposition. The record indicates that he performs workcomparable to that of included clerk typists in thesame department; that his pledging of credit isperfunctoryas it is limited by prior companyguidelines; and that his direction of others is routineand is subject to the approval of ships' captains.We, therefore, find that he is neither managerial norsupervisory, and shall include him in the unit.The Employer contends that cargo supervisorsAnthony Quinto, Lester Francis. John R. Boros.so,Lars Lund,andNicholasC Lagudisshould beexcluded as supervisors ILA apparently contendsthat they are not supervisors The Petitioner andLocal 153 took no position at the hearing and, in itsbrief, the Petitioner makes no contention as to theseemployees. The only possible indicia of supervisoryauthority exercised by cargo supervisors is that they'There is no language in either the contracts or the strike settlementagreement pertaining to ships' storesWe agree with the Employer thatships' stores are not containerized cargo, and thus find that the provisionsof the ILA contracts clearly do not cover this type of work'Since the transfer of the instant case to the Board, all the parties havefiledwith the Board a Stipulation and Motion to Expunge,inwhich theystipulate that chief container clerk Dochnal,container clerk Pimpanella,and container inspectors Krone, Dubessiere,Smith, Shields,and Kellyshould be excluded from the unit because their function in connection withthe inspection of containers establishes a separate community of interest,and move the Board to expunge from the record all testimony or otherreferences to the above-named individualsAs the stipulation is notviolative of any clearly established Board policy, it is accepted,and theseemployees are excluded from the unit However, the Motion to Expunge isdenied`For the reasons given above,we find no merit in ILA's contention thatsome of the employees discussedbelow shouldbe excluded because coveredby its contracts 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectwork. The only work directed, however, isthat of employees of stevedoring companies who areindependent contractors; to some extent, they alsodirect the work of one another. However, theirduties involving the planning and execution of plansfor cargo loading are of a managerial nature. Inaddition, it does not appear that they perform anyfunctions similar to those of the employees in theunit, and, unlike them, do not punch a timeclock.We find that the cargo supervisors do not havesufficient employment interests in common with theclericalemployees in the unit to warrant theirinclusion.Confidential employees.'The Petitioner contendsthatCarolHerr,SandraGonzalez,andRoseAlperin,the three clerk typists in theEmployersMarine Labor Relations, Personnel, and MedicalDepartment, should be included in the unit. TheEmployer disagrees, on the ground that they areconfidential employees who handle or prepare awide variety of confidential labor relations data Therecord shows that they all work interchangeable forthe industrial relations director, the director of laborrelations, and their subordinate staff, including theassistant director of labor relations and the marinepersonnel manager. As it appears that a substantialamount of their time is spent on confidential laborrelationsmatters for labor relations officials of theEmployer, we shall exclude themNational CashRegister Co,168 NLRB No 130The Employer also contends that the followingare confidential employees:Helen Lockhartistheexecutive secretary to Vice PresidentWilliam T.Moore, Jr., whose principal function is studyingwhether and how to use the corporate assets mostprofitably, particularly in relation to acquisitions,mergers, and sales of ships. He is also a member oftheboardofdirectorswhichdiscusses laborrelationspolicyformulation;andalsoof itsexecutive committee, which initiates such policy,upon recommendation of subordinate officers. Therecord shows with respect to Lockhart's duties thatsheandMoore's secretary,who the partiesstipulated should be excluded as a confidentialemployee, are the sole employees comprising theadministration staff at 2 Broadway; that Lockhartopens and disposes of Moore's mail, includingagendas and minutes of board meetings, has accesstoinformationanddocuments relating to thecompany's labor relations policy and planningbefore the information becomes public or is given totheunionswithwhichtheCompany deals.Lockhart's position appears to be similar to that ofPissuto, who is the executive secretary to ExecutiveVice President Buser, also a member of the board ofdirectors' executive committee, and who the partiesstipulated should be excluded as confidential.'The Employer would exclude the following as confidential employees BPissuto, personal secretary to ExecutiveVicePresident Buser,C Kovach,employee benefits administrator,and B Madory,executive secretary toSecretary and Corporate Counsel Robert Carr As there appears to be nodispute over their status,we shall exclude themMary Aresisone of two executive secretaries inthe TreasuryDepartment at 2 Broadway.She workssolely for the vice president and treasurer,Bisceglia,who presumably is also a member of the board ofdirectors.Bisceglia is an expert in the field ofsubsidies in relation to what wages seamen's may bereimbursed by the government.He reviews the costand impact on the company of proposals by union'srepresentingpersonnelemployedatsea,andcompanycounter-proposals,andrecommendschanges therein to the extenttheymay be financiallyunfeasible or may contain sums not reimbursed bythe government.It appears that Bisceglia advises theboard of directors and its executive committee onsuchmatters where relevant to the formulation oflabor relations policies.Ares prepares Bisceglia'sresponses to requests from highereauthority . foradvice as to the effect of union proposals,and as toclaims of overtime by marine engineers.-She alsohas access to earnings projections,profit and lossinformation,informationregardingprospectivemergers, acquisitions, sales of corporate assets, andplans for construction of new vessels or their sale,before such information is made available to thepublic or to unions with which the Company deals.JoanneMazzaisthe sole secretarytoSalaryAdministrator Sbordone,who is in the PersonnelDepartmentat2Broadway.There is someindication that he attends meetings of the board ofdirectors or its executive committee,and advisesthem as to the formulation of labor relationspolicies.He is in charge of administration of salaryrate ranges for all employees exempt from thefederalwage and hour law who are employed onshore, including certain clericals in the requestedunit.He has complete authority to dispose ofgrievancesbysuchemployeesand,inthisconnection,dictates to Mazza file memoranda as tothereasonsfordispositionof two or threegrievances a month,which in some instances are notdisclosed to employees.Mazza also types the paperssignedby Sbordone in connection with his role,together with the vice president for administrationand finance and other senior management officials,indetermining the amount of money that will beallottedforsalaryincreases.,toincumbentemployees.Mazza also types memos to the filesconcerningSbordone'sreasonsfordenyingorgranting such increases to particular employees, in 5to 10 percent of these cases, which are placed in theemployees'personnelfilesShealsotypesSbordone'smemoranda to supervisors and to thevicepresidentforadministrationandfinancesuggesting several promotions a year, and one ortwo transfers a month,of employees Some of thesememoranda are confidential in nature because notadopted.Mazza has typed memoranda for Sbordoneconcerning the Petitioner's organizing campaign,reflecting Sbordone'sviews, as well as the views ofthe company's personnel director, as to what shouldbe said to employees MOORE-MCCORMACK LINES513ILA and the Petitioner make no contention as tothe above three individuals. However, at the hearing,Local 153 asserted that they should all be included.We find that all of them assist officers andexecutives in confidential labor matters, and shallexclude them.'The Employer would also excludeB Linden,whoisthesingleconfidentialtaboperator in theElectronicData Processing Department. Althoughshesuppliescompanyofficialsoutsidethedepartment with labor relations information, sheworks for the head of the Electronic DataProcessing Department who has no responsibility foreffectuating or carrying out labor relations policies.Other tab operators, who are in the unit, performsimilar work, under the same supervision. However,the record does not reveal to what extent, as theEmployer offered to prove by evidence rejected bytheHearingOfficer,shewould assume specialresponsibilities in the labor relations area should thiselection result in a majority vote for a union. Weshall leave her status to challenged ballot.'Supervisors:The Petitioner would include thefollowing individuals in the unit; the Employerasserts that they are supervisors who should beexcluded:Vincent Sullivan,chief clerk, andAlfredJ Langenstein. Jr ,marine personnel representativeintheMarine Labor Relations, Personnel, andMedical Department. They do not punch a clockand do not receive overtime pay, as do unitemployees, and spend a substantial amount of theirtime, i.e.,90 and 30 percent respectively, ininterviewing seamen dispatched from union hiringhalls, and deciding whether to accept or reject themfor employment. Where information indicates somedisciplinaryactionhasbeen taken against anapplicant in the past, they evaluate the severitythereof in deciding whether to accept the referral.Although they may decide in certain instances tohave the head of the Marine Personnel Departmentmake the decision, their recommendation is usuallyfollowed.As they exercise independent judgment injob referrals and effectively recommend hiring, wefind they are supervisors and shall exclude them.Thomas BradyandPlatonPicosareseniorpurchasing agents in the Purchasing Department,supervisingthreeandfivepurchasingagents,respectively.TherecordshowsthatBradyresponsibly directs subordinate purchasing agents insolicitingbids and may reassign them to variouskinds of purchase items. He has the authority, andhas exercised it, effectively to recommend salaryincreases for them and other clerical employees inthe Purchasing Department, and has the authorityeffectively to recommend time off with pay for thesubordinateagents;healsodisposesofminorgrievances and recommends disposition of majorgrievances. Picos has the authority to change andhas changed the responsibilities of subordinatepurchasingagentsHe has the authority torecommend increases for such employees, andcertainclericalemployees,and generally suchrecommendations have been accepted. He has thesame authority as Brady with respect to grievancesand time off with pay. In the circumstances, weconclude that both the foregoing individuals exercisesupervisory authority and shall, therefore, excludethem.Al SulzomaandJohn Beck,whom the ILA wouldexclude at the hearing, and as to whom Local 153took no position, are the sole individuals in chargeof the Employer's Office Service Department atBrooklyn. They are both classified as chief clerks.Neither punches a time clock; Sulzoma earns twiceasmuch, and Beck one-and-one-quarter times asmuch,asemployees under them.'° Both haveauthority,and have exercised it, responsibly torecommend the hiring of and increases forsubordinate employees and effectively to recommendtime off with pay. Sulzoma has the authority also todischarge employees for insubordination and torecommend discharges in other cases.Beck isauthorizedtoandhasadjustedgrievancesofemployees under him.We find that Sulzoma andBeck exercise supervisory authority, and shallexclude them.Frank Wellock,whom Local 153 and ILA wouldexclude at the hearing, is a chief clerk in theGeneralFiles& Record Section of the LegalDepartment.He supervises one regular employee,and on occasion, during busy periods, a number oftemporary employees.He has hired temporaryemployees and was instrumental in having thepermanent employee transferred to his operationrather than' being discharged. He has the authority,which he has exercised, responsibly to recommendincreases for employees and to discharge employees,and has authority to grant time off with pay andovertime.We shall exclude him as a supervisorRaymondBaier,senior accountant in the SubsidyDepartment, does not punch a clock and hisearnings are double the average earnings of mostclerical or administrative employees in the unit. Hesupervises and responsibly directs the work of twoclerks under him, constituting all the clerks in thedepartment. He effectively recommends the hiring ofemployees, their increases, the adjustment of theirgrievances and their discipline. As he has variousindicia of supervisory authority, we shall excludehim.The Employer would excludeThomas Adamski. asupervisor in the Unitized Cargo Department inNewark,New Jersey. The Petitioner takes noposition in its brief, and no position was stated as tohim at the hearing by any other party. He directsThe NationalCashRegisterCompany.168NLRB No130,TheGrocers SupplyCompany,Inc,160NLRB 485, 488,Brotherhood of"There is no dispute as to the status of warehouse clerks Cohen andLocomotive Firemen and Enginemen.145 NLRB1521, 1532Larrieux,who work with Sulzoma Accordingly,inagreementwith'CfConsolidatedPapers, Inc,179 NLRB No 21Petitioner,we shall include them 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe work of three employees, and has the authorityresponsibly to relieve them of their duties if they arenotperformedproperly,and to recommendincreases for them, and the resolution of their majorgrievances.He may dispose, on his own, of minorgrievances.We shall exclude him as a supervisoryemployee.[Direction of Election" omitted from publication.]"In order to assure thatall eligible votersmay have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc,156 NLRB 1236,N L R B v Wyman-Gordon Company,349 U S 759 Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters must befiledby the Employer with the Regional Director for Region 2 within 7days of the date of this Decision and Direction of Election The RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed